Citation Nr: 1501434	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and the medication taken for PTSD.

3.  Entitlement to a rating in excess of 30 percent for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  He also had an unverified period of service in the Reserves during the 1980s.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from adverse rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in May 2009, November 2009 and January 2010.  

The May 2009 rating decision denied service connection for hypertension.  The November 2009 rating decision denied a rating in excess of 30 percent for PTSD.  The January 2010 rating decision declined to reopen the claim for service connection for tinea pedis.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in August 2012.  A transcript is of record.  The Board remanded the claims in November 2013 for additional development.  The Board also remanded a claim for entitlement to service connection for erectile dysfunction.  Service connection for that disorder was granted in an October 2014 rating decision and is no longer before the Board for appellate review.  

The Board notes that the Veteran was previously represented by The American Legion.  He revoked their power of attorney in an August 2013 VA Form 21-4138.  As such, the Board will proceed accordingly.  See 38 CFR 14.631(f)(1) (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claims remaining on appeal in November 2013 for additional development, to include obtaining outstanding VA treatment records and to ask the Veteran whether he had obtained any private treatment related to his PTSD.  

The Board specifically instructed that records from the Little Rock VA Medical Center dated prior to July 1983 and prior to July 1999 be requested.  A January 2014 VA Form 10-7131 indicates that records from this facility dated between 1971 and 1973 were requested by the AMC; a negative reply was obtained from the Little Rock VA Medical Center.  This development does not comply with the Board's remand, as it does not account for records it requested dated between 1973 and July 1999.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This deficiency must be rectified on remand.

The Board also instructed that the Veteran's complete records from the VA facility in Chicago, Illinois, be obtained.  The AMC requested all records from this facility dated between 1973 and 1982 in a February 2014, but no reply was ever received and it does not appear that the AMC followed up on its request.  This deficiency must also be rectified on remand.  Id.  

The Board also instructed VA to ask the Veteran to identify all private treatment he has received for PTSD since May 2008 and to make arrangements to obtain any identified records.  There is no indication that any such action was taken.  Nor was there any action taken by VA to obtain records from Arkansas Primary Care Clinic identified in a November 2013 VA Form 21-4142, which violates 38 C.F.R. § 3.159 (c) (1) as well as the Board's instruction to make arrangements to obtain these records.  These deficiencies must be rectified on remand.  

As the claims are being remanded for the foregoing reasons, another attempt to obtain the Veteran's complete treatment records from the Vet Centers should be made and updated VA treatment records should be obtained.  
Accordingly, the case is REMANDED for the following action:

1.  Request VA records from the Little Rock VA Medical Center dated between 1973 and July 1999.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Request the Veteran's complete VA treatment records from the VA facility in Chicago.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Obtain the Veteran's treatment records from the Central Arkansas Healthcare System, dated since January 2014.  

4.  Ask the Veteran to identify all private treatment he has received for PTSD since May 2008.  Make arrangements to obtain any identified records.

5.  Make arrangements to obtain the Veteran's complete treatment records from the Vet Center and from the Arkansas Primary Care Clinic, P.A. (as found in the November 2013 VA Form 21-4138).

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.
7.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




